The court,
by Miller, J.,
held, that George Bridge was entitled to the rents and profits, down to the 24th of October, 1860, and that after that time the rents should remain in, the receiver’s hands to await the result of a foreclosure suit instituted by Charles Bridge. The statute which governs this case is that passed at the third session. By it, George Bridge had a right of redemption for one year from the -time of the execution sale. This statute is not affected so far, as these parties are concerned, by the subsequent one known as the Code of 1858.
Decree reversed.